Citation Nr: 1505659	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-20 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to include as due to in-service asbestos exposure.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to November 1963. This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In January 2013, the Veteran presented testimony before the undersigned.  A transcript of the hearing is associated with the electronic claims file.

The Board notes that in its June 2011 rating decision, the RO denied several issues, including service connection for a back disability and for asbestosis, as well as granted service connection for bilateral hearing loss.  The Veteran filed a timely notice of disagreement as to the denial of service connection for both the back and asbestosis, as well as to the assignment of a noncompensable rating for bilateral hearing loss.  Following July 2012 statements of the case, the Veteran filed a substantive appeal as to the back claim only in July 2012.  Neither the Veteran, nor VA, has made any mention of the bilateral hearing loss claim since; thus, the Board does not have jurisdiction to adjudicate that appeal.  However, in January 2013, the Veteran provided hearing testimony as to both the back and the asbestosis/lung disorder claims.  Thus, even though a substantive appeal was not received as to the asbestosis claim, in light of the January 2013 hearing testimony, the Board accepts jurisdiction of this appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (a timely substantive appeal is not a jurisdictional requirement for the Board's consideration of a veteran's claim).  Thus, the Board has characterized the claims on appeal as the matters of entitlement to service connection for a back disability and entitlement to service connection for a lung disability, to include as due to in-service asbestos exposure. 

The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

No chronic lung disorder was present within one year after the Veteran's discharge from service, and no lung disorder present during the period of this claim is related to the Veteran's active service, to include asbestos exposure in service.


CONCLUSION OF LAW

The criteria for service connection for a lung disorder, claimed as due to in-service asbestos exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the Court of Appeals for Veterans Claims (Court) held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in July 2010, prior to the initial adjudication of the claim.  

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this regard, the Board notes that service treatment records (STRs) are not available for the Board's review as they were deemed lost or destroyed by the National Personnel Records Center (NPRC) in May 2010.  The Veteran was notified and provided the opportunity to submit any records in his possession.  In September 2010, the Veteran notified the RO that he has no records in his possession.  In light of the absence of the STRs, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (the Board has a heightened duty in a case where the service treatment records are presumed destroyed).  The Board finds that this heightened duty has been met.  In the decision below, the Board concedes that the Veteran likely experienced asbestos exposure during service, as contended.  Moreover, the Veteran, at the January 2013 hearing, made no suggestion that he sought treatment during service related to a lung disorder; thus, no notation of treatment would be found in the STRs.  The Board, therefore, finds the absence of STRs for review to be harmless to the fair adjudication of the Veteran's claim.  Further, later statements by the Veteran reveal that he knows what evidence is needed to support his claim, and what evidence is unavailable.  The Veteran's service personnel records and available post-service treatment records were obtained, and a VA medical opinion was obtained in June 2012.  The Board finds that no additional development for medical opinions or examination is necessary.  The June 2012 VA medical opinion adequately answers the medical questions at issue.  Evidentiary development in this matter is complete to the extent possible.  Accordingly, the Board will address the merits of this claim. 

II.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran served in the United States Navy from 1959 to 1963, during which time he served onboard the U.S.S. Bennington (CVS-20).  The Veteran reported at his January 2013 hearing that his berthing area on the ship was below deck in an area with pipes wrapped in asbestos.  He further reported asbestos around the work areas of the ship.  The Board concedes that he was likely exposed to asbestos during his service in the United States Navy.  The question of asbestos exposure is not at issue.  Rather, the question at hand is whether the Veteran has a current lung disorder related to in-service asbestos exposure or otherwise related to the Veteran's active service.

Again, the Veteran's STRs are not available for the Board's review.  The Veteran reported that he did not seek any treatment immediately following service, but that he was treated for bronchitis in the 1970s.  At the January 2013 hearing, he recalled having trouble breathing in service, and he also confirmed that he was a smoker.  The Veteran suggested that he underwent chest x-ray in the 1970s and was told he had asbestosis.  These private treatment records, however, are not available for the Board's review.  The RO indeed attempted to obtain all private records for which the Veteran gave authorization, but no such evidence indicates any treatment for an asbestos related condition.  At the hearing, the Veteran reported that the initial chest x-ray showing asbestosis was lost.

The Board's review of the remaining evidence of record reveals a May 2002 VA chest x-ray noting, "the heart, lungs and diaphragms are normal."  There is no indication in this report of an asbestos related condition, or of any other lung disorder.  It was not until April 2012, nearly ten years later, and nearly fifty years following active service, that an abnormality is shown in the record.  In April 2012, VA clinical notes show that a recent abnormality manifested on x-ray.  By May 2012, the Veteran was assessed as having a hypermetabolic right upper lobe nodule, consistent with lung cancer.

In June 2012, the RO obtained a VA medical opinion related to this claim, based upon a review of the Veteran's claims file.  The examiner noted the May 2012 findings of small cell lung cancer and determined that the condition is less likely than not incurred in or caused by the Veteran's active service.  The examiner explained that the current disability is less likely as not due to or aggravated by active service, to include by any in-service asbestos exposure.  The examiner found that the condition is at least as likely as not a result of tobacco use.  The examiner also noted that the natural progress was not altered by any event of service, to include asbestos exposure.  The examiner explained, citing medical literature, that respiratory exposure to asbestos fibers is associated with diffuse malignant mesothelioma in humans.  The examiner went on to explain, again citing medical literature, that lung cancer has a strong etiologic association with cigarette smoking.  Thus, the VA examiner rendering the June 2012 opinion found that the Veteran's lung cancer is more likely due to cigarette smoking than any in-service asbestos exposure.  The Board further notes that there is no evidence of a diagnosis of diffuse malignant mesothelioma in the record.  

In sum, the preponderance of the medical evidence is against a finding that the Veteran has an asbestos-related lung disorder, or that any lung disorder present is related to his active service.  As to the extent to which the Veteran claims to have had shortness of breath during and since service, he has not been found to have any lung disorder other than the lung cancer, which was attributed to his history of smoking.  There is no medical evidence to support the notion that it initially manifested during service or due to any incident in service, to include asbestos exposure or the experience of shortness of breath.  Moreover, a VA examiner, following a review of the evidence of record concluded that the Veteran's current disability is not linked to his active service, to include due to any reported in-service symptoms or asbestos exposure.  Therefore, the Board concludes that the preponderance of the medical evidence is against a finding that the Veteran has an asbestos-related lung disorder, or that any lung disorder present is related to his active service.  

Finally, with respect to whether the Veteran's own statements can establish that the existence of an asbestos-related lung disorder, or a causal connection between any lung disorder present and the Veteran's active service, the Board notes that VA must consider all favorable lay evidence of record.  38 C.F.R. § 5107(b); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, in addition to the medical evidence above, the Board has carefully considered the Veteran's own lay statements.  The Veteran, however, does not possess the medical expertise required to identify the disorder or disorders responsible for his symptoms or to attribute his symptoms or current disorder to asbestos exposure.  In any event, the Veteran's lay opinions concerning these matters are clearly of less probative value than the medical evidence against his claim.

The Board has considered whether there is any other appropriate basis to grant this claim, but has found none.  The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.  The claim must be denied.


ORDER

Entitlement to service connection for a lung disorder, to include asbestosis, is denied.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim of entitlement to service connection for a back disability is decided.  

Initially, the Board notes that the Veteran's STRs are unavailable.  In May 2010, the NPRC indicated that it conducted an extensive and thorough search of the records among its holdings and was unable to locate the Veteran's STRs.  The NPRC determined that the records either do not exist or that they are not located at the NPRC.  In June 2010, the RO notified the Veteran of alternative records he could submit, to include his own copy of his STRs.  In September 2010, the RO made a formal finding as to the lack of STRs and again wrote to the Veteran related to the missing records.  In September 2010, the Veteran confirmed that he had no records in his possession.  It appears that no copy of the STRs exists; thus, the Board must adjudicate the Veteran's claims without the benefit of a review of these records.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law  does not, however, lower the legal standard for proving a claim for service connection.  Rather, it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran claims to have a current back disability and contends that it initially manifested during his period of active service.  At his January 2013 hearing, he recalled feeling back pain at a time during which he was required to carry several five-gallon milk cans up a gangway onto the ship, a task which lasted for several hours.  He reported his personal recollection of these symptoms, but confirmed that he did not seek treatment.  He also reported being turned down for a job in the years immediately following his active service due to back problems.  A review of the Veteran's claims file also reveals that his wife submitted a statement in August 2010.  She recalled knowing the Veteran prior to service, since 1957.  She recalled him being active and athletic in high school and being in very good health prior to active service.  She recalled her husband being rejected from employment following service at "the Co-Op refinery," because the physician "refused to pass him because of a bad lower back problem."  She confirmed that these statements were made based upon her own personal knowledge.  Thus, the Veteran has provided competent testimony indicating symptoms in his low back during the period of his active service, and his wife has submitted a competent and credible lay statement personally recalling his good health prior to active service, as well as his experiencing a back problem shortly thereafter.

The Board recognizes that the Veteran was not afforded a VA examination with regard to this claim.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and service, for the purpose of determining whether an examination is warranted, is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  In this case, the lay evidence summarized above shows that there exists at least symptoms of a current back disability, as evidenced by the claim, as well as competent reports of symptoms during active service and after.  Moreover, while there are no STRs to review, the Veteran has provided relevant testimony and his wife has submitted a competent and credible report of her personal observations around the time of service.  The Board finds no reason to call into question the Veteran's competence or credibility, or that of his spouse.  Thus, while the evidence is minimal, the Board finds that it does surpass the low threshold established by Locklear and McLendon.  A remand is warranted in order to afford the Veteran a VA examination and obtain a medical opinion related to his claim for service connection for a back disability.

The Board further observes that the evidence of record shows that the Veteran reports receiving benefits from the Oklahoma State Workers' Compensation Commission in approximately 1982 to 1983.  He reports these benefits as due to an issue with his back, and also reports having seen a chiropractor in connection with these benefits.  While the Veteran reported not knowing how to obtain these records, the RO should nonetheless assist him.  The RO should have access to information as to how to contact such a state Workers' Compensation Commission as it is easily accessible on the Internet, and should obtain authorization from the Veteran to obtain these records, as records regarding the Veteran's reported Workers' Compensation Commission benefits may be pertinent to the claim on appeal.  Hence, on remand, the RO should undertake appropriate action to obtain a copy of the determination associated with the Veteran's award of benefits from the Oklahoma Workers' Compensation Commission, as well as copies of all medical records underlying that determination.  See 38 C.F.R. § 3.159(c)(1) (2014).

Finally, the Board notes that it is VA's duty to assist the Veteran in obtaining treatment records relevant to his claim.  38 C.F.R. § 3.159(c)(1) and (2) (2014).  The Veteran reported receiving VA treatment from the VA Medical Center (VAMC) in Muskogee, Oklahoma.  On remand, ongoing, non-duplicative records related to treatment of the Veteran's back disability should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO must obtain all relevant treatment records, which have not previously been obtained, to include all VA medical records from the Muskogee VAMC or any other facility in which the Veteran received treatment.  All attempts to secure this evidence must be documented in the claims file by the RO.  Efforts to obtain these records should only end if these records do not exist or further efforts to obtain them would be futile.  If the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence. The Veteran and his representative must then be given an opportunity to respond.

2.  The RO should undertake appropriate action to obtain the Veteran's Oklahoma Workers' Compensation Commission award, and any medical records underlying that determination.  If, after making reasonable efforts to obtain the records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence. The Veteran and his representative must then be given an opportunity to respond.

3.  Once the record is developed to the extent possible, the Veteran should be afforded the appropriate VA examination to determine the nature and etiology of any current back disability that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records, to include any pertinent records in his electronic files, and his lay assertions.  The examiner must take into account the Veteran's lay statements made both in the record, to include at the January 2013 Board hearing, as well as any statements made at the time of examination, especially as related to the initial onset of symptoms of the claimed disabilities.  The examiner must also take into account the Veteran's wife's August 2010 statement in which she recalled her personal observations as to the Veteran's back both before and after active service. 

The examiner should identify all current disorders with respect to the Veteran's reported symptoms.  Once the appropriate diagnosis is determined, the examiner should express an opinion as to whether the current disability is at least as likely as not (50 percent likelihood or greater) causally or etiologically related to any period of active duty as opposed to its being more likely due to some other factor or factors.  In particular, the examiner should assess whether it is as likely as not that the Veteran's current back disorder, if one is diagnosed, initially manifested during his period of active service, or is at least as likely as not due to heavy lifting conducted while onboard a ship.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important that each disability be viewed in relation to its history (38 C.F.R. § 4.1 (2014)), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner for review.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims file and must reflect that it was sent to his last known address of record.  If he fails to report, the claims file must indicate whether the notification letter was returned as undeliverable. 

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


